Butler, J.
The exceptions must be dismissed. As respects the mileage of witnesses brought from beyond the district, the clerk’s ruling corresponds with our practice. Depositions might have been taken abroad and the costs avoided. Inasmuch as the testimony could only be heard by deposition, there was no advantage in bringing the witness here. The rule on this subject is not harmonious throughout the country, but any discussion of the subject in support of our practice, in view of what has been said heretofore respecting it, would be a waste of time. In The Vernon, 36 Fed. Rep. 115; Wooster v. Hill, 44 Fed. Rep. 819; Haines v. McLaughlin, 29 Fed. Rep. 70; Buffalo Ins. Co. v. Providence & Stonington Steam-Ship Co., Id. 237, — the subject was fully discussed.
As relates to the $4.50 claimed by the libelant for his attendance as a witness, the clerk’s ruling is sustained. Ordinarily, where a party is present at the taking of testimony, his presence is, presumably, necessary on his own behalf, whether his personal testimony is required or not. The instances must be rare where he can safely absent himself, and where he does not avail himself of the opportunity thus afforded of forwarding his interest in the cause generally. Parties have not been allowed witness fees in this district, and I think should not be, except in case their presence is required by the other side.